Exhibit EMPLOYMENT AGREEMENT Restated as of December 31, 2008 THIS AGREEMENT, originally made as of June 1, 1996 and restated as of December 31, 2008, between DOUGLAS I. PAYNE (“Employee”) and STANLEY FURNITURE COMPANY, INC., a Delaware corporation (the “Company”).The Agreement is restated to comply with the requirements of Section 409A of the Internal Revenue Code of 1986 (the “Code”). WHEREAS, the Company desires to assure that it will have the benefit of the continued service and experience of the Employee, who is a principal executive officer of the Company and an integral part of its management, and the Employee is willing to enter into an agreement to such end upon the terms and conditions set forth in this Agreement.In consideration of the foregoing and the mutual agreements herein contained, the parties agree as follows: 1.Employment.The Company hereby employs the Employee and the Employee hereby accepts employment upon and agrees to the terms and conditions set forth herein. 2.Term.The term of employment under this Agreement (the “Term”) commenced January 1, 1996 and has continued through December 31, 2008 and shall continue thereafter unless either party gives notice (a “Termination Notice”) on or before November 1 of any year that employment under this Agreement will not continue for an additional period of one year beginning on the following January 1. 3.Compensation. a.Salary.During the Employee’s employment hereunder, the Company shall pay the Employee for all services rendered by the Employee a base salary at an annual rate of at least $272,000, with upward adjustments as the Board of Directors of the Company shall deem appropriate.Such salary shall be payable to the Employee in accordance with the Company’s usual paying practices, but not less frequently than monthly. b.Bonus.In addition to base salary, the Employee shall be entitled to receive a potential annual bonus of $50,000, subject to upward adjustment.The amount of such bonus for any fiscal year shall be related to the achievement of certain performance thresholds and objectives to be set at the beginning of each fiscal year by the Board of Directors of the Company. c.Other Benefits.The Employee shall also receive such other customary employee “fringe” benefits as are afforded generally by the Company to its senior personnel, including grants of stock options and participation in the Company’s deferred compensation program. 4.Duties.The
